                                                                                                                                                                           ,,.
~-




     ,f,   :r:·_ /- /)._                                                                                                                                                   ~o
                  AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page 1 of I



                                                      UNITED STATES DISTRICT COURT
                                                                   SOUTHERN DISTRICT OF CALIFORNIA

                                       United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                       v.                                           (For Offenses Comn1itted On or After November 1, 1987)


                                          Ricardo Mora-Vergara                                      Case Number: 3:19-mj-21880

                                                                                                   Mayra L Garcia
                                                                                                   Defendant's Attorney


                   REGISTRATION NO. 74892298
                   THE DEFENDANT:
                    [gj pleaded guilty to count(s) 1 of Complaint
                                                             ~~~~~~~~~~--~------~------~-


                     0 was found guilty to count(s)
                             after a plea of not guilty.
                             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                   Title & Section                   Nature of Offense                                                                 Count Number(s)
                   8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                       1

                      D The defendant has been found not guilty on count(s)                  ~~~~~~~~~~~~~~~~~~~




                      D Count(s)                                                                     dismissed on the motion of the United States.

                                                                IMPRISONMENT
                           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                    imprisoned for a term of:

                                                  ~    TIME SERVED                            D                                           days

                      [;gjAssessment: $10 WAIVED [g] Fine: WAIVED
                      [g] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                      the defendant's possession at the time of arrest upon their deportation or removal.
                       D Court recommends defendant be deported/removed with relative,                           charged in case


                         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                  Monday, May 13, 2019
!                                                                                                      f Imposition of Sentence
                                                                                                                                         ,__.,
i
I
                                     /};A           /''         ,             IF~~-~ED
!                   Received        (/I./{/'-. ,         1....-i
Ii                                 DUSM                                       MAY 1 3 2019
                                                                                                  UNITED STATES MAGISTRATE JUDGE
 I                                                                   CLERK. U.S. DISTRlc;· COURT
i                                                                  SOUTHERN DISTRICT OF CALIFORNIA
                                                                   BY                        DEPUTY
11

'I
!1                   Clerk's Office Copy                                                                                                         3:19-mj-21880
!1

II
11
